ORDER
This matter having come before the Court on Petitioner’s “Motion for Failure to Grant Habeas Corpus Without Delay and Refusal to Grant Said Writ, N.C.G.S. § 17-9 and 17-10,” and it appearing to the Court that petitioner filed with this Court a paper writing that had been notarized on 9 April 2002 titled “Application For A Writ Of Habeas Corpus Pursuant To G.S. Chapter 17,” which writing was received on or about 11 April 2002;
And it further appearing that petitioner filed with the Clerk of Court for Bertie County a virtually identical paper writing notarized on same date and bearing the same title and caption, which was received by that court on or about 26 April 2002;
And it further appearing that this Court considered petitioner’s application and on 15 April 2002 entered an order denying petitioner’s application;
It is hereby ordered that because petitioner made simultaneous filings in two courts and this Court properly considered and denied petitioner’s filing, petitioner’s instant motion is dismissed as moot.
By order of the Court in Court in Conference, this 30th day of September, 2002.
Edmunds, J.
For the Court